DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of Application No. PCT/CN2019/086221, filed on 2019-05-09.
Preliminary Amendment
Applicant submitted a preliminary amendment on 09-22-2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.
Applicant Arguments
In regards to Argument 1, the Applicant states that claims 1 has been amended to incorporate the limitations of the original claims 4 and 6, thereby rendering it allowable.
In regards to Argument 2, the Applicant states that claim 8 has been rewritten in independent form, incorporating the limitations of original claims 1 and 7, thereby rendering it allowable. 
In regards to Argument 3, the Applicant states that claim 11 has been amended to incorporate the limitations of the original claims 4 and 6, thereby rendering it allowable. 
Examiner Responses
In response to the presented arguments and amendments, the Examiner previously examined the incorporated subject matter and thus finds the claims to be in position for allowance.  

Allowable Subject Matter
Claims 1 – 3, 5, 7 – 13, 15, and 17 – 20 are allowed.
The following is an Examiner’s statement for reasons for allowance. 
Claims 1 – 3, 5, 7 – 13, 15, and 17 – 20 are allowed since the closest prior art Tasli (U.S. Patent Pub. No. 2019/0354772 Al) and Mitarai (U.S. Patent Pub No. 2017/0091671 Al).
	However, when looking at the available prior arts, none teach the steps of determining features images corresponding to the image group by comparing structural similarities, wherein the computer-program product comprises, determining a color consistency of the region surrounded by the salient region mask; wherein determining the color consistency comprises: calculating variance of hue features of the region surrounded by the salient region mask; and determining whether the variance of the hue features is greater than a first threshold value; wherein the variance of the hue features being greater than the first threshold value indicates the color consistency of the region surrounded by the salient region mask being below a second threshold value.
	Additionally, none of the prior arts teach, providing the training image having a training foreign object on a training background object; extracting training image features of the training image based on image characteristics of the training background object and the training foreign object; detecting a training salient region in the training image based on the human visual attention model; generating the training salient region mask based on detection of the training salient region; and obtaining the training image features in a region surrounded by the training salient region mask.
Drawings
The drawings were received on 07-03-2020. The drawings are acceptable. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                             

9/28/2021